DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Election/Restriction & Status of Claims
Claims 1-13 and 16 remain for examination and are addressed in this office action of which claim 1 and 11 have been currently amended. Claims 14-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020. Claims 17-20 were cancelled in the reply dated 07/21/2021.

Claim Interpretation
The term “high temperature bainite” in claims 1 and 2 is interpreted in view of the definition “In this document High Temperature bainite refers to any microstructure formed at temperatures above the temperature corresponding to the bainite nose in the TTT diagram but below the temperature where the ferritic/perlitic transformation ends, but it excludes lower bainite as referred in the literature, which can occasionally form in small amounts also in isothermal treatments at temperatures above the one of the bainitic nose” provided in the page 10: lines 9-14 of the instant specification.
Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,077,490 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-13 and 16, claim 1 was amended to recite “A steel comprising a bainitic microstructure, comprising high temperature bainite comprising retained austenite, and/or carbide formers stronger than iron which are present in the solid solution, wherein the microstructure comprises at least 50% vol. bainite and less than 2.9% vol. retained austenite.” (amendments emphasized). It is unclear if the claim is requiring the presence of “retained austenite, and/or carbide formers stronger than iron” in the “high temperature bainite” or the microstructure of the steel itself since the recitation of “retained austenite, and/or carbide formers stronger than iron” is proceeded by the amended limitation of “high temperature bainite comprising”. Additionally, it is unclear whether the limitation of “the microstructure comprises at least 50% vol. bainite” refers to the amended limitation of “high temperature bainite” of whether 
Regarding claim 2, claim 2 requires the limitation of “wherein the bainite is at least 50% high temperature bainite”. However, it is unclear whether a range of a) 25% or more (see analysis below) or b) 50% or more of “high temperature bainite” is required in the microstructure of the steel. (Computation of a minimum of 25%: Claim 1 requires at least 50% bainite and claim 2 requires the limitation of “wherein the bainite is at least 50% high temperature bainite” which means 50% of the 50% would be a minimum of 25%).
Claims 2-13 and 16 are dependents of claim 1 and thereby also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

List 1
Element
Instant Claims
(weight%)
US 5454883 A
(mass%)
C
0.15 – 3.0 	claim 8
0.15 – 0.9 	claim 11
0.02 – 0.35
N
0 – 1.6  		claim 8
0 – 0.6 		claim 11
-
B
0 – 2.0  		claim 8
0 – 0.6 		claim 11
0, 0.003 – 0.0025 
Cr
> 4.0 		claim 8
more than 8	claim 10
> 11.0 		claim 11
above 12	claim 13
0, 0.05 – 10
Ni
0 – 6.0 		claim 8
0 – 12 		claim 11
0, 0.05 – 10 
Si
0 – 2.0 		claim 8
0 – 2.4 		claim 11
0.02 – 2.5 
Mn
0 – 3 		claim 8, 11
0.30 – 3.5 
Al
0 – 2.5  		claim 8, 11
0.002 – 0.10 
Mo
0 – 15  		claim 8
0 – 10 		claim 11
0, 0.05 – 3.5
W
0 – 15  		claim 8
0 – 10 		claim 11
0, 0.05 – 2.0
Ti
0 – 2  		claim 8, 11
0, 0.002 – 0.10
Ta
0 – 3  		claim 8, 11

Zr
0 – 3  		claim 8, 11

Hf
0 – 3  		claim 8, 11

V
0 – 12  		claim 8, 11
above 0.1 	claim 9
0.002 – 0.10
Nb
0 – 3  		claim 8, 11
0, 0.002 – 0.10 
Cu
0 – 2 		claim 8, 11
0, 0.05 – 3.0 
Co
0 – 6  		claim 8
0 – 12 		claim 11
0, 0.05 – 10
Ceq
Ceq = C + 0.86 N + 1.2 B
0.15 – 3.0  	claim 8
0.15 – 2.0 	claim 11
0.22 or more 	claim 12
C: 0.02 – 0.35
B: 0, 0.003 – 0.0025
∴Ceq or C + 0.86 N + 1.2 B = 0.02 to 0.352
Sum of elements
Claim 16: Sum of Cr, W, Mo, V, Ti, Nb, Ta, Zr and Hf is more than 4
Cr: 0, 0.05 – 10
W: 0, 0.05 – 2.0
Mo: 0, 0.05 – 3.5
V: 0.002 – 0.10
Nb: 0, 0.002 – 0.10
∴ Sum is 0.002 to 15.7
Fe + 
impurities
Balance
Balance








Claims 1-13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5454883 A of Yoshie (US’883).
Regarding claims 1-2, 4 and 6, US’883 teaches {col 1:8-12, col 2: 28 – col 5:25, col 8:50-9:34, claims 7, 11, 12, 28} “a high toughness, low yield ratio, high fatigue strength steel plate and a process of producing same” wherein the steel has “a quenched microstructure substantially composed of martensite, bainite or mixture thereof”. Since the prior art teaches that its steel is substantially composed of martensite, bainite or mixture thereof, this means that the steel can be up to 100% martensite, 100% bainite or 100% of martensite + bainite since other microstructure phases are not explicitly required by the prior art. US’883 further teaches “steel plate having a metallographical microstructure substantially composed of lath-form crystals, such as as-quenched bainite or martensite, that contain dissolved carbon and iron carbides” and does not require the presence of retained austenite. Therefore, the prior art teaches a steel with a microstructure wherein the claimed ranges of the various phases of the instant alloy of the instant claims overlap or lie inside those ranges of the alloy of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitations of “high temperature bainite” and “tempered bainite” of claims 1-2 and 6, the prior art teaches {col 2:30-54} “quench-hardening the steel plate either immediately, or after reheating, after completion of the hot rolling so as to establish a quenched 
Regarding claim 3, the prior art does not require of the presence of ferrite and/or perlite in its steel thereby reading on the limitations of the instant claim.
Regarding claims 5 and 7, it is noted that the prior art does not explicitly teach that its steel has the specific properties as claimed in the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure (see structural analysis of claim 1 above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Regarding claims 8-13, the prior art teaches a steel with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the formulaic expression, Ceq = C + 0.86 N + 1.2 B, with its value being in the range of a) 0.15 – 3.0 (claim 8), b) 0.15 – 2.0 (claim 11) and c) 0.22 or more (claim 12), it is noted that the prior art does not explicitly teach of this equation. Nevertheless, the prior art teaches C: 0.02 – 0.35 and B: 0, 0.003 – 0.0025 which means that the Ceq or C + 0.86 N + 1.2 B would have a value of 0.02 to 0.352. This means that claimed range of the instant formulaic expression lies within or overlaps the value provided by the steel of the prior art.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling
Regarding claim 16 and the limitation of “the sum of the amounts of those elements having an affinity for carbon higher than iron selected from the group consisting of Cr, W, Mo, V, Ti, Nb, Ta, Zr and Hf is more than 4% in weight”, the prior art teaches that its steel has Cr: 0, 0.05 – 10, W: 0, 0.05 – 2.0, Mo: 0, 0.05 – 3.5, V: 0.002 – 0.10 and Nb: 0, 0.002 – 0.10 which means that the sum of these elements is 0.002 to 15.7. This means that claimed range lies within or overlaps the value provided by the steel of the prior art.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 01/21/2022, with respect to the rejection(s) of “Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable ove by US 4225365 A of Rice (US’365)” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
The rejection “Claims 1-7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,077,490 B2.”  has been withdrawn
Applicant's arguments filed 01/21/2022 regarding the rejection “Claims 1-13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5454883 A of Yoshie (US’883).” have been fully considered but they are not persuasive.
Regarding the arguments that “The steel plate disclosed in Yoshie (US'883) and the steels claimed in the present application are completely different steels and pertain to different technical fields.”, Applicant's arguments have been fully considered but they are not persuasive. Instant claims do not require specific limitations that are being argued as being a) required of the instant steel or b) not required of the instant steel (in other words, the claims do not preclude the properties of the steel of the prior art). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "different mechanical properties", "a low yield ratio is an undesired, mechanical propriety in the steels of the present invention") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the arguments that “To reach the mechanical properties sought by Voshie (US'883), the steel plate requires a microstructure substantially composed of ferrite, cementite, retained austenite and/or retransformed martensite with minor amounts of original martensite and/or low temperature bainite, as explained in the detailed description of Yoshie (US'883), and as can be further seen in the inventive examples which contain a quantity of ferrite that in all cases is equal to or above 62% and wherein only a few inventive examples comprise a minor amount of low temperature bainite which is in a quantity equal to or below 18,7% (see example 4, table 16, Steel A, No 13), or a mixture of perlite and low temperature bainite which is in any case equal to or below 36% (see example 4, Table 16, steel B, No 15). It is evident for a skilled person in the metallurgical field that the treatment as taught by Yoshie (US'883) does not intend the formation of bainite but the formation of ferrite, cementite, retained austenite and/or retransformed martensite. , Applicant's arguments have been fully considered but they are not persuasive. Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. In the instant case, the prior art teaches that its steel can be 100% bainite with the bainite being upper or high temperature. It also teaches that the steel can be tempered. 
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733